Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered May 21, 2007, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in rejecting the defendant’s proffered excuse for his failure to appear on the scheduled sentencing date. Since the defendant entered into a valid general waiver of his right to appeal as part of his plea agreement (see People v Lopez, 6 NY3d 248, 255 [2006]) and was informed that a maximum sentence could be imposed if he failed to appear on the scheduled sentencing date, appellate review of the defendant’s contention that his enhanced sentence was excessive is precluded (see People v Ruiz, 48 AD3d 834 [2008], Iv denied 10 NY3d 869 [2008]; People v Brunjes, 14 AD3d 619, 619-620 [2005]; People v Greene, 13 AD3d 647 [2004]).
The defendant’s claim that he was denied his right to the effective assistance of counsel is without merit (see Hill v Lockhart, 474 US 52, 59 [1985]; Strickland v Washington, 466 US 668 [1984]; People v McDonald, 1 NY3d 109,113-114 [2003]). Skelos, J.E, Ritter, Dillon, Garni and Leventhal, JJ., concur.